Citation Nr: 1600933	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  13-24 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for service-connected diabetic peripheral neuropathy of the right lower extremity. 

2.  Entitlement to an increased rating in excess of 30 percent for service-connected diabetic peripheral neuropathy of the left lower extremity.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected diabetic peripheral neuropathy of right and left lower extremities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to September 1973.   

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2012 rating decision (mailed to the Veteran in May 2012), in which the RO, inter alia, denied an increased rating in excess of 20 percent, each, for diabetic peripheral neuropathy of the right "foot", left "foot", and right upper extremity; but granted the Veteran a higher, 30 percent rating for diabetic peripheral neuropathy of the left upper extremity, from February 18, 2011.  In June 2012, the Veteran filed a notice of disagreement (NOD) with the assigned ratings and the effective date for the award of the 30 percent rating assigned for the left upper extremity.   

In an April 2013 rating decision, a Decision Review Officer (DRO) found clear and unmistakable errors in the assigned ratings and effective dates; hence, the Veteran was awarded a 40 percent rating for diabetic peripheral neuropathy of the left upper extremity, as well as a 30 percent rating, each, for diabetic peripheral neuropathy of the right foot, the left foot, and the right upper extremity. As each rating was assigned from January 11, 2011 (the date of receipt of the claim for increase), the award as the left upper extremity was considered a full grant of the earlier effective date sought.  Hence, later in April 2013, the RO issued a statement of the case (SOC) only as to the four higher rating issues.  

In a June 1013 statement, Veteran indicated that he wanted to withdraw his claims for higher ratings for diabetic peripheral neuropathy of the right upper extremity and diabetic peripheral neuropathy of the left upper extremity.  Thereafter, in July 2013, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) only with respect to the claims for higher ratings for diabetic peripheral neuropathy of the right foot and the left foot.

As regards characterization of the matters on appeal, although, as noted above, higher ratings for the right and left lower extremity disabilities have been granted during the pendency of the appeal, inasmuch as higher ratings for each disability is available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for higher ratings remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Additionally, given evidence indicating that the disabilities under consideration may impact the Veteran's employability, the Board  has characterized the appeal as also encompassing a claim for a TDIU due to the disabilities for which higher ratings are sought, consistent with  Rice v. Shinseki, 22 Vet. App. 447 (2009), and what the AOJ has done (see September 2014 supplemental SOC (SSOC)).

Notably, the Board has characterized the Veteran's higher rating claims to properly reflect the actual disabilities for which service connection has been awarded, and the TDIU claim to reflect what the RO has actually adjudicated.  

In addition to the paper claims file, the Veteran has paperless, electronic files in the Virtual VA claims processing system and the Veterans Benefit Management System (VBMS).  Review of those files reveals a copy of the September 2015 brief by the Veteran's representative and VA treatment records that the AOJ has reviewed.
For reasons expressed below, the matters on appeal are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, to the extent that, during the pendency of the appeal, the Veteran and his representative have alleged that the Veteran is rendered unemployable due to his multiple service-connected disabilities other than the service-connected disabilities currently under consideration, notably, the AOJ has not adjudicated such a matter, which is beyond the scope the current appeal.  Accordingly, such matter is not properly before the Board, and is, thus, referred to the AOJ for appropriate action.

REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

The Veteran's service-connected diabetic peripheral neuropathy of the lower extremities are each  rated as 30 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8521, for evaluation of impairment of the external popliteal nerve (common peroneal).  In a September 2015 brief, the Veteran's representative asserted that the Veteran is entitled to a higher rating under 38 C.F.R. § 4.124a, Diagnostic Code 8520, for evaluation of impairment of the sciatic nerve.  

Pertinent to the current claim, an August 2011 VA examiner  noted that the Veteran had diabetic peripheral neuropathy of both feet to a moderately severe degree.  It was noted that the common digital nerves of the feet were affected, but there was no evidence of any sciatic nerve damage or symptoms.  There was also no evidence of femoral nerve paralysis.  He had very mild decreased strength in the bilateral feet intrinsic muscles.  

The report of a  July 2013 Disability Benefits Questionnaire (DBQ) notes that the Veteran had moderate to severe pain and paresthesias and/or dysthesia in the bilateral lower extremities.  He also had moderate numbness in the bilateral lower extremities and decreased vibration sense.  The examiner noted that he had lower extremity diabetic peripheral neuropathy but his sciatic nerve and femoral nerve were both normal.  

The Veteran was then afforded a VA examination in April 2014.  The examiner noted that, for both the right and left lower extremities, he had incomplete paralysis that was moderate in severity for the sciatic nerve.  His femoral nerve was normal for both extremities.  It was then stated that his common digital nerves showed diabetic peripheral neuropathy deficit for the feet.  He also had decreased vibration sense and decreased cold sense. 

The Board finds that the above-cited evidence does not provide sufficient medical information to adequately evaluate the disabilities under consideration.

First, the July 2013 DBQ report did not indicate which nerve(s) was/were affected by the Veteran's diabetic peripheral neuropathy.  On subsequent examination, the  April 2014 VA examiner stated that the common digital nerves showed a deficit for diabetic peripheral neuropathy; however,, no clinical finding was made as to the extent of such impairment. The April 2014 VA examiner also found  that the Veteran's sciatic nerve impairment was moderate in severity.  However, the examiner did not provide an explanation as to the finding with respect to sciatic nerve impairment-particularly important here, given the findings of no sciatic nerve impairment on the two prior neurological examinations. 

The Board further notes that, although at least one examiner found sciatic nerve impairment, there is no medical comment of record as to whether any  sciatic nerve impairment is actually associated with the lower disabilities under consideration as opposed to the Veteran's  service-connected  lumbosacral strain; and, if not associated with lower extremity disability(ies)s, whether the symptoms and effects can be distinguished from those attributable to the lower extremity disabilities.  Cf. Mittleider v. West, 11 Vet. App. 181 (1998) (holding that if it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected condition).  

Under these circumstances, the Board finds that the AOJ should arrange for the Veteran to undergo VA neurology examination, by an appropriate physician, to obtain further clinical findings/opinions needed to resolve the claims for higher rating on appeal.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claims for increase.  See 38 C.F.R. § 3.655(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the appropriate medical facility.  

As the disposition of the claims for higher ratings could well impact the claim for a TDIU due to the disabilities under consideration, this matter is being deferred pending completion of the actions requested on remand.  Cf. Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Prior to arranging for the Veteran to undergo further examination,  to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the electronic claims file all outstanding, pertinent records.

As regards VA records, treatment records from the Pittsburgh Health Care System and Butler Health Care System are associated with the Veteran's claim file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the above-noted systems all outstanding records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  The AOJ's adjudication of the increased rating claims should include consideration of the applicability of alternative diagnostic codes for evaluating the lower extremity disabilities, as well as, with respect to each disability, whether "staged rating"-assignment of different ratings for distinct periods of time, based on the facts found-is appropriate. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Pittsburgh and Butler Health Care Systems all outstanding, pertinent records of evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent outstanding, private(non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

4.  After all records/responses received are associated with the claims file, arrange for the Veteran to undergo VA neurological examination by an appropriate physician.

The contents of the entire claims file ((paper and electronic), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings identifying all manifestations of the service connected diabetic peripheral neuropathy of each  lower extremity should be reported in detail.  

In particular, for each lower extremity, the  examiner should  identify any nerve(s) affected by the Veteran's service-connected diabetic peripheral neuropathy, to include clear indication as to whether there is sciatic nerve impairment (as found by the June 2014 examiner).

If sciatic nerve impairment is found, the examiner should opine whether such is at least as likely as not (i.e., a 50 percent or greater probability indicate whether such is medically related to the service-connected diabetic peripheral neuropathy of either or both lower extremity(ies)-as opposed to service-connected lumbosacral strain.  If identified sciatic nerve impairment is not deemed medically-related to service-connected lower extremity disability(ies), the examiner should indicate whether it is medically possible to separate the effects of the neurological impairment attributable the service-connected lower extremity disability(ies) from that attributable to the low back disability.

Then, for each lower extremity, the examiner should comment on the presence and extent of any paralysis (or disability comparable to paralysis) of each nerve involved.  The examiner should also provide an overall assessment of the severity of each identified nerve impairment-as mild, moderate, moderately severe, or severe.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

5.  If the Veteran fails, without good cause, to report to the scheduled examination, obtain and associate with the claims file any copy(is) of correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent to him by the appropriate medical facility.  

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development action deemed warranted, re adjudicate the claims remaining on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claims for increase (to include the claim for a TDIU), apply the provisions of 38 U.S.C.A. § 3.655(b), as appropriate.  

Otherwise, adjudicate each claim in light of all pertinent evidence and legal authority (to include, with respect to the increased rating claims, consideration of the applicability of alternative diagnostic code(s) for evaluating the disabilities, as well as whether staged rating of each disability is warranted).  

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


